DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3-6, and 8 were allowed in the NOA dated 4/7/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Lines 16-18 of claim 1 recite the following:

    PNG
    media_image1.png
    115
    920
    media_image1.png
    Greyscale

	The final two lines of this excerpt were deleted and replaced by the following: --manner that the gaseous phase outlet of reactor (n+1) is linked to the gaseous phase inlet of reactor (n) with the exception of the last reactor, wherein the at least a gaseous phase inlet is the lateral steam inlet,--
	Lines 19-21 of claim 1 recite the following: 

    PNG
    media_image2.png
    115
    920
    media_image2.png
    Greyscale

	The final two lines of this excerpt were deleted and replaced by the following: --connected in such a manner that the liquid phase outlet of reactor (n) is linked to the lateral liquid phase inlet of the reactor (n+1) with the exception of the first reactor, 
	Lines 22-23 of claim 1 recite the following: 

    PNG
    media_image3.png
    91
    934
    media_image3.png
    Greyscale

	The final line of this excerpt was deleted and replaced by the following: 
--outlet of reactor (n) being linked to said another lateral liquid phase inlet of said reactor (n);
	wherein said series of linked reactors further comprises an additional reactor (N+1) comprising: 
	at least a first and a second lateral liquid phase inlet located at the lower part, 
	at least a gaseous phase outlet at the top of the upper part, 
	at least a liquid phase outlet located at the bottom of the lower part, and 
at least a lateral steam inlet located at the lower part, 
	said additional reactor (N+1) being connected in a parallel way to the last reactor (N) of the series in such a manner that said additional reactor (N+1) is alternatively linked to a penultimate reactor (N-1), the gaseous phase outlet of the additional reactor (N+1) being linked to a gaseous phase inlet at the lower part of said penultimate reactor (N-1), a liquid phase outlet at the bottom of the lower part of said penultimate reactor (N-1) being linked to the first lateral liquid phase inlet of the additional reactor (N+1), and the liquid phase outlet of said additional reactor (N+1) being linked to the second lateral liquid phase inlet of said additional reactor (N+1);--.
claim 1, the word “Introducing” was deleted and replaced by –introducing--.
	In line 2 of step b) of claim 1, the phrase “reactor n+1” was deleted and replaced by –reactor (n+1)--.
	In line 3 of step b) of claim 1, the phrase “reactor n” was deleted and replaced by –reactor (n)--.
	Lines 4-6 of step b) of claim 1 were deleted and replaced by the following: --reactor (n) for mixing said gaseous phase with the liquid flow, wherein said distributor comprises a pipe running horizontally from a lateral wall of the reactor to the middle of the reactor with the end located in the middle of the reactor comprising at least three nozzles in the liquid phase,--. 
	In line 1 of step d) of claim 1, the phrase “reactor n into the reactor n+1” was deleted and replaced by –reactor (n) into the reactor (n+1)--.
	In line 2 of step d) of claim 1, the phrase “reactor (n+1)” was deleted and replaced by –reactor (n+1)--.
	In line 3 of claim 3, the phrase “reactor n” was deleted and replaced by –reactor (n)--.
	In the final line of claim 5, the word –the—was inserted before the word “reactor”.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Thomas F. Roland on 3/30/2021.
Allowable Subject Matter
Claims 1, 3-6, and 8 stand allowed for the reasons set forth on p. 6 of the NOA dated 4/7/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622